UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 30, 2012 GeoPetro Resources Company (Exact name of registrant as specified in its charter) California 001-16749 94-3214487 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 California Street, Suite 600 San Francisco, CA 94111 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (415)398-8186 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On July 30, 2012, GeoPetro Resources Company (the “Company”) , filed a plan with the NYSE MKT (the “Exchange”) as required, of how the Company intends to regain compliance with the Exchange’s continued listing standards, specifically Section1003(a)(iv) of the NYSE MKT Company Guide. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEOPETRO RESOURCES COMPANY Date: July 31, 2012 By: /s/ Stuart J. Doshi Stuart J. Doshi, President, Chief ExecutiveOfficerand Chairman
